Citation Nr: 0822042	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling for the period from June 1, 2004. 

2.  Entitlement to an effective date earlier than June 1, 
2004 for the award of a 70 percent disability rating for 
PTSD.  

3.  Entitlement to an effective date earlier than June 1, 
2004, for the award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Richard P. Cohen, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia. 

In March 2008, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.   

The appeal for increased rating for PTSD for the period from 
June 1, 2004 is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  For the period beginning May 27, 2003, the veteran's PTSD 
manifested by symptomatology no greater than occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The veteran was awarded a temporary total disability 
evaluation because of inpatient treatment for PTSD for the 
period from March 15, 2004 to May 31, 2004.  

4.  For the period from May 27, 2003 to March 14, 2004, the 
veteran's service connected disabilities consisted of PTSD, 
evaluated as 50 percent disabling; diabetes mellitus, 
evaluated as 10 percent disabling and peripheral neuropathy 
of the bilateral lower extremities, each evaluated as 10 
percent disabling; and impotency, evaluated as noncompensably 
disabling.  His combined disability evaluation from May 27, 
2003 is 70 percent.  

5.  The evidence establishes that the veteran became 
individually unemployable from his service connected 
disabilities on May 27, 2003.


CONCLUSIONS OF LAW

1.  Entitlement to 50 percent evaluation for PTSD, but no 
higher, with an effective date of May 27, 2003 is warranted.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.400, 4.130, Diagnostic Code 9411 (2007).

2.  The criteria for an effective date of May 27, 2003, for 
an award of a TDIU rating have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.400, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2004 and March 2005 and April 2006 .  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R.   §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

In addition, the veteran's attorney, who is now the executive 
director for the National Organization of Veterans' Advocates 
(NOVA) was provided a copy of the claims file and followed by 
copies of additional Statement of the Case as well as 
Supplemental Statements of the Case by the RO and he 
submitted arguments in which he essentially acknowledged 
receipt of the pertinent documents and provided additional 
argument in terms of the relevant rating criteria as well as 
in response to those documents, which the Board notes 
contained a list of all evidence considered, a summary of 
adjudicative actions, included all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decisions 
reached.  In the Board's opinion all of this demonstrates 
actual knowledge on the part of the veteran and his 
representative of the requirements of VCAA.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claims.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Factual Background

The following facts are not in dispute:

A rating action in April 2003 awarded the veteran service 
connection for PTSD and assigned a 30 percent rating, 
effective June 20, 2001.  He was notified of the award by 
letter dated May 27, 2003.  A rating action in April 2004 
awarded him a temporary total rating pursuant to 38 C.F.R. 
§ 4.29, from March 15, 2004 to June 1, 2004, based on 
hospitalization in excess of 21 days for service connected 
PTSD.  

Thereafter, the veteran submitted a statement to the RO 
received on May 26, 2004, in which he requested a higher 
rating for his PTSD. 

A rating action in November 2004 increased the rating for 
PTSD to 50% effective June 1, 2004.  A notice of disagreement 
was received in July 2005 appealing the 50 percent rating 
assigned for PTSD.  In March 2006, the veteran was awarded a 
70 percent rating for PTSD effective June 1, 2004.  In August 
2006, the veteran's substantive appeal was received.  It was 
argued that an earlier effective date for the increased 
rating was in order.

In his March 2008 hearing before the undersigned Veterans' 
Law Judge, the veteran and his representative indicated that 
they were seeking an earlier effective date of June 1, 2002 
for the 70 percent rating for PTSD.

Associated with the claims folder are records from the Social 
Security Administration indicating that the veteran was 
awarded Social Security disability benefits effective May 6, 
2001.  The bases for the award included lumbar spine disc 
herniations, with radiculopathy; status post multiple 
discectomy and laminectomy surgeries; status post left 
shoulder fracture; status post shrapnel wounds, right knee; 
and post-traumatic stress disorder with depression.   

Was the Statement Received on May 26, 2004, a Notice of 
Disagreement?

It has been argued that the document submitted by the veteran 
and received on May 26, 2004, was a notice of disagreement 
(NOD) to the May 27, 2003 VA notice to the veteran of 
assignment of a 30 percent rating for PTSD.  

Law and Regulation

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
which can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
determinations were made on several issues at the same time, 
the specific determinations with which the claimant disagrees 
must be identified.  38 C.F.R. § 20.201

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "An NOD is defined by regulation as 
"[a] written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the [RO] and a desire 
to contest the result" and it "must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review."  38 C.F.R. § 20.201 
(2003); see Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002) cert. denied, 537 U.S. 1071 (2002)." Anderson v. 
Principi, 18 Vet App 371 (2004).

In another case, the Court noted, "The veteran's letter, 
received January 23, 1968, did express some disagreement with 
the VA decision to deny his claim.  The disagreement was 
specific as to the requirement for an examination.  This 
requirement was explained to the veteran and he agreed to 
report for the examination.  The portion of the decision with 
[sic] which the veteran questioned was addressed and the 
veteran was apparently satisfied as he agreed to report for 
the VA examination.  Although the letter did express some 
disagreement with the prior decision, it can not be 
reasonabl[y] construed, based on the letter and subsequent 
events, that the veteran desired appellate review.  
Bissonnette v. Principi, 18 Vet App 105 (2004).

Factual Background and Analysis

The letter to the RO received on May 26, 2004, which is 
alleged to be a NOD with the May 27, 2003 rating action 
stated:  

"I am requesting an increase in my service 
connected disability for PTSD.
I completed the inpatient PTSD program on 5-14-
2004.
However, my symptoms remain at a severe level; 
which cause problems in all areas of functioning.
I am attaching the clinical noted from the 
Clarksburg VAMC for my time in the PTSD program.
I remain in weekly therapy for PTSD at the 
Morgantown, Vet-Center.  Please request records as 
needed."

It is apparent upon a reading of the veteran's May 2004 
statement that he was not disagreeing with the April 2003 
rating action.  His letter does not include any terms which 
can be reasonably construed as disagreement with the April 
2003 rating action, nor does he express a desire for 
appellate review.  The letter contains absolutely no 
statements that a reasonable person could construe as a NOD.  
His language was specific in that he was seeking a higher 
rating.  In keeping with Court cases addressing similar 
situations, it is concluded that the letter received on May 
26, 2004 is not a NOD.  Having made that determination, the 
Board will accept that transmittal as a request for an 
increased rating for PTSD.



Earlier Effective Date for the Award of an increased rating 
for PTSD

Having resolved the argument that the May 26, 2004, letter 
from the veteran was a request for a higher rating, the Board 
must review the record to determine whether other evidence 
supports the claim for an earlier effective date for the 
award of a 70 percent rating for PTSD.

Law and Regulations

Increases: (1) General.  Except as provided in paragraph 2 of 
this section, date of receipt of claim or date entitlement 
arose, whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  
(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim. 
38 C.F.R. § 3.400(o) (2007)

There is no evidence of record that the veteran timely 
appealed the initial decision of April 2003 granting service 
connection and awarding a 30 percent rating for PTSD.  As 
such, that decision is final, and can only be subject to 
attack with a claim of clear and unmistakable error (CUE) in 
that rating action.  The Court has held, "because the proper 
effective date for an award based on a claim to reopen can be 
no earlier than the date on which that claim was received, 38 
U.S.C. § 5110(a), only a request for revision premised on 
clear and unmistakable error could result in the assignment 
of earlier effective dates."  Rudd v. Nicholson, 20 Vet App 
296 (2006)  

The Board has determined that the May 2004 communiqué from 
the veteran was a request for an increased rating.  
Ultimately, the RO awarded a 70 percent rating for PTSD, 
effective June 1, 2004.  From March 15, 2004, to June 1, 
2004, the veteran was in receipt of a temporary total rating 
based on hospitalization at a VA Medical Center.  Thereafter, 
the RO awarded the veteran a 70 percent rating.  

Pursuant to 38 C.F.R. § 3.400(o)(2), the Board must now 
review the evidence of record in the year prior to the 
receipt of the request for an increased rating to determine 
if the veteran met the criteria for a 70 percent rating at 
any time in the preceding year.  In that regard, VA 
outpatient treatment records from May 28, 2003 reflect the 
veteran was a regular weekly attendee in a VA PTSD therapy 
group.  Although he occasionally reported increased 
symptomatology, clinicians routinely reported the absence of 
suicidal or homicidal ideations, and he was also clinically 
assessed with no change in his psychosocial stressors or 
increase in the severity of his psychological symptoms.  

The Board also observes that the veteran was reported with a 
flattened affect throughout most of the period and in 
addition on July 9, 2003, he reported experiencing panic 
attacks 2-3 times per week.  In September 2003, he reported 
that he experienced panic attacks 3-4 times per week.  On 
January 16, 2004, the veteran felt that he needed to go back 
into the residential program, and he was provided a referral 
packet.  The social worker's assessment was that the 
veteran's PTSD was increasing in severity due to the news 
coverage of the Iraq War, but, on February 12, 2004, the same 
clinician reported that there was no change was in his 
psychosocial stressors or in the severity of his 
psychological symptoms.  
As noted above, the veteran was readmitted to the PTSD 
rehabilitation program on March 15, 2004, and he was 
discharged on May 14, 2004.  The discharge summary indicated 
that the veteran had a difficult time at a football game two 
months earlier in January with a conflict and he had 
difficulty letting go of his resentments.  Treatment records 
for the course of his inpatient stay included anger 
management and working on interpersonal relationships.  As 
noted above, the veteran was awarded a temporary total 
disability evaluation for the period he was convalescing 
(March 15, 2004 to May 31, 2004).  



General Rating Formula for Mental Disorders:
Ratin
g
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
38 C.F.R. § 4.130 (2007)

In comparing the criteria for a 70 percent rating to the 
symptoms noted in the Group Therapy notes, there are no 
notations of homicidal or suicidal ideation, he did not 
demonstrate obsessional rituals which interfered with routine 
activities; there was no mention that his speech was 
intermittently illogical, obscure, or irrelevant; while he 
complained of panic attacks and anxiety, he did not have 
near-continuous panic or depression affecting the ability to 
function independently (in November 2003, he was involved in 
a motor vehicle accident, and reportedly kept his anger under 
control; his ability to function independently was indicated 
by his ability to drive and not depend on others as he 
reported driving); appropriately and effectively impaired 
impulse control (such as unprovoked irritability with periods 
of violence).  The veteran did not describe spatial 
disorientation; nor did the therapists indicate any neglect 
of personal appearance and hygiene.  

To conclude, the records do not support the claim for an 
effective date prior to June 1, 2004 for the award of a 70 
percent rating for PTSD.

However, the records do reveal that in the period beginning 
May 27, 2003, the VA therapists reported that the veteran's 
affect was flattened, he experienced panic attacks more than 
once a week, and he had poor concentration and disturbances 
of mood and motivation.  These symptoms approximate the 
requirements for a 50 percent rating.  Therefore, beginning 
May 27, 2003, the criteria for a 50 percent rating were met.

Effective Date Prior to June 1, 2004 for the Award of a TDIU

Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(b)(2)(i), (r) (2007).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended. 38 C.F.R. § 3.105(a) 
(2007).  In the absence of clear evidence to the contrary, 
the law presumes the regularity of the administrative 
process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2007).

Once a formal claim has been allowed or disallowed because 
the disability was not compensable in degree the receipt of 
VA examination or hospitalization reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  38 C.F.R. § 3.157(b) (2007).  The Court has held 
that the failure to consider evidence which may be construed 
as an earlier application or claim, formal or informal, that 
would have entitled the claimant to an earlier effective date 
is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 
380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a) (2007).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within one year from that date, but otherwise the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

The Court has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001). The Court further held that a 
claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. § 
4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control. Norris, 12 Vet. App. at 421.

Factual Background and Analysis

On December 10, 2004, the veteran's claim for a TDIU was 
received by the RO.  The veteran reported that he last worked 
in November 2000 as an over-the-road truck driver.  He had 
completed 2 years of high school.  The veteran indicated that 
he was not receiving disability benefits; however, records 
from the Social Security Administration (SSA) confirm that he 
had been in receipt of SSA disability benefits since May 
2001.  A May 2006 rating action awarded the veteran a TDIU 
effective June 1, 2004.  During the March 2008 Travel Board 
hearing, the veteran and his attorney indicated that June 
2002 was the time when his service-connected disabilities 
prevented him for being gainfully employed.  An effective 
date of June 1, 2002 for the award of TDIU was requested.

Because of the Board's actions above, on May 27, 2003, the 
veteran's combined rating for his service-connected 
disabilities became 70 percent.  This included: a 50 percent 
rating for PTSD, a 10 percent rating for peripheral 
neuropathy of the right lower extremity, a 10 percent rating 
for peripheral neuropathy of the left lower extremity, a 10 
percent rating for diabetes mellitus with peripheral 
neuropathy of both upper extremities, and a noncompensable 
rating for impotency due to diabetes mellitus, plus inclusion 
of 1.9 for the bilateral factor (lower extremities).  Hence, 
at that time, he met the schedular requirements for a TDIU.

On March 15, 2004, the veteran underwent VA hospitalization 
for his PTSD and at such time he was awarded a temporary 
total evaluation for the period thru May 31, 2004).  

A request for TDIU is considered, for VA compensation 
purposes, to be a request for a higher rating.  As such, the 
regulations addressing earlier effective dates for increases 
are applicable.  In this instance, the veteran's application 
for TDIU was received at the RO on December 10, 2004.  
Pursuant to 38 C.F.R. § 3.400(o)(2), the Board must now 
review the evidence of record in the year prior to the 
receipt of the application for TDIU to determine if the 
veteran met the criteria at any time in the preceding year.  

Total disability ratings for compensation may be 
assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities: Provided, That, if 
there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring 
the combined rating to 70 percent or more. For the 
above purpose of one 60 percent disability, or one 
40 percent disability in combination, the following 
will be considered as one disability: 
(1) Disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral factor, if 
applicable, 
(2) Disabilities resulting from common etiology 
or a single accident, 
(3) Disabilities affecting a single body 
system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, 
neuropsychiatric, 
(4) Multiple injuries incurred in action, or 
(5) Multiple disabilities incurred as a 
prisoner of war. 
It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where 
the percentages referred to in this paragraph for 
the service-connected disability or disabilities 
are met and in the judgment of the rating agency 
such service-connected disabilities render the 
veteran unemployable.  Marginal employment shall 
not be considered substantially gainful employment.  
For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's 
earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, 
Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held 
to exist, on a facts found basis (includes but is 
not limited to employment in a protected 
environment such as a family business or sheltered 
workshop), when earned annual income exceeds the 
poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the 
reason for termination.  (Authority: 38 U.S.C. 
501(a)) 
38 C.F.R. § 4.16 (2007)

In the present case, effective May 27, 2003, the veteran met 
the schedular requirements for TDIU; that is, his service-
connected disabilities, when combined, were 70 percent 
disabling.  He had not worked since November 2000, albeit, 
not entirely due to his service-connected disabilities.  
Whether or not the percentage requirements of 38 C.F.R. § 
4.16(a) are met, however, the ultimate question is whether 
the veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation during the period in question.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  An extraschedular total rating 
based on individual unemployability may be assigned in the 
case of a veteran who fails to meet the percentage 
requirements but who is unemployable by reason of service-
connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91, 57 Fed. Reg. 2317 (1992).

It is apparent that despite goals being set during his weekly 
group therapy, the veteran did not show improvement in his 
mental health.  In fact, he declined.  Perhaps, because of 
his other non-service connected disorders, the veteran did 
not participate in VA vocational rehabilitation.  However, 
there is no suggestion in the record that he was offered this 
opportunity by VA, leading this Veterans' Law Judge to the 
conclusion that VA had nothing to offer the veteran by way of 
occupational training opportunities.  Further, although he 
participated regularly, almost weekly, in PTSD group therapy, 
he appeared to remain isolated, and appeared unable to engage 
in social activities.  For the reasons above, it is concluded 
that effective May 27, 2003, the criteria for an award of 
TDIU were met.


ORDER

Entitlement to an effective date earlier than June 1, 2004 
for a rating of 50 percent for PTSD is allowed, subject to 
the criteria governing the award of monetary benefits.  

Entitlement to an effective date of May 27, 2003, for an 
award of TDIU is allowed, subject to the criteria governing 
the award of monetary benefits.  


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims and the U.S. Court of Appeals for 
the Federal Circuit, are applicable to this claim.

The veteran reports receiving routine treatment for PTSD from 
the Vet Center in Morgantown as well as at the VA Medical 
Center (MC) in Clarksburg, West Virginia.  September 2006 
treatment records reflect that the veteran was being followed 
for his depression/PTSD in MHBS and MHPSY, which presumably 
are mental health units at the Clarksburg VAMC.  

A review of the record indicates that the veteran was last 
afforded a comprehensive VA psychiatric examination in August 
2004, almost four years ago.  Another examination is 
necessary prior to adjudication of this claim.

The Court has held that fulfillment of the VA's duty to 
assist includes the procurement and consideration of any 
clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992). 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
recently determined that for an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  

The actions identified herein are consistent with pertinent 
duties to notify and assist imposed by the VCAA.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by 
United States Court of Appeals for 
Veterans Claims and the U.S. Court of 
Appeals for the Federal Circuit, are 
fully complied with and satisfied.   

2.  The AMC/RO should contact the 
veteran and obtain the names, 
addresses, and approximate dates of 
treatment of all medical care 
providers, VA and non-VA who treated 
the veteran for PTSD since October 
2004.  Of particular interest are 
Morgantown Vet Center records dated 
after October  2004 and all medical 
records from the VAMC in Clarksburg 
dated after October 2006.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  All indicated 
tests and studies are to be performed, 
and a comprehensive social, educational 
and occupational history are to be 
obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the 
psychiatrist or psychologist performing 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to provide a Global Assessment of 
Functioning (GAF) score, with an 
explanation of the score assigned.

Based on examination of the veteran, a 
review of the claims folder, and 
utilizing sound medical principles, the 
examiner is request to indicated which of 
the following, (a), (b), or(c) best 
describe the impairment caused by the 
PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships; or 

(c) Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships

Sustainable reasons and bases are to be 
provided with any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record and undertake any additional 
development warranted.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


